          Case 1:20-cv-01812-CCB Document 15 Filed 11/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KEVIN CARTER                                      *
                                                  *           Civil Action No. CCB-20-1812
            v.                                    *
                                                  *
JEFFREY H. PERREAULT                              *


                                        MEMORANDUM

       On October 31, 2016, plaintiff Kevin Carter was injured when the vehicle he was driving

allegedly was struck in the rear by a vehicle driven by defendant Jeffrey H. Perreault. According

to Carter, the collision was caused by the negligence of Perreault. On February 11, 2020, Carter,

a citizen of Maryland, sued Perreault, a citizen of Virginia, in the Circuit Court for Baltimore

City. The case was removed to this court on the basis of diversity jurisdiction on June 12, 2020.

       Now pending is Perreault’s motion to dismiss (ECF 3), contending that the case is barred

by Maryland’s three-year statute of limitations. While the statute of limitations is an affirmative

defense, it may be raised on a Rule 12(b)(6) motion where the allegations on the face of the

complaint show that recovery is barred. See Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th

Cir. 2007). In opposition to the motion, Carter relies on the two-month tolling provision under

the Maryland Workers Compensation Act. See Md. Code Ann., Labor & Emp., § 9-902(d)

(“The period of limitations for the right of action of a covered employee . . . against the third

party does not begin to run until 2 months after the first award of compensation made to the

covered employee[.]”). Assuming this provision is applicable in this case, it would at most

extend the expiration of the limitations period from October 31, 2019, to December 31, 2019, but

the complaint was not filed until February 11, 2020. See Locklear v. Bergman & Beving AB, 224

F.R.D. 377, 379 n.2 (D. Md. 2004) (noting that § 9-902(d) “does not postpone the accrual of an



                                                  1
         Case 1:20-cv-01812-CCB Document 15 Filed 11/04/20 Page 2 of 2



injured employee’s cause of action . . . but, rather, merely interrupts the running of limitations

for a period of two months after his first award.”), aff’d, 457 F.3d 363 (4th Cir. 2006), cert

denied, 549 U.S. 1208 (2007); see also Smith v. Bethlehem Steel Corp., 303 Md. 213, 229–30

(1985) (same). Accordingly, the complaint is untimely and must be dismissed. Certification of

this question to the Maryland Court of Appeals is not warranted.

       A separate Order follows.



  11/4/20                                                                /S/
Date                                                          Catherine C. Blake
                                                              United States District Judge




                                                  2
